     Case 2:19-cv-01663-TLN-KJN Document 37 Filed 10/15/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHARLES HEAD,                                      No. 2: 19-cv-1663 TLN CKD P
12                        Plaintiffs,
13             v.                                       ORDER
14   COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17

18             Pursuant to 28 U.S.C. § 455(a), I disqualify myself from participating in this matter. The
19   Clerk of the court shall reassign this case to another Magistrate Judge for all further proceedings,
20   notify the parties, and make appropriate adjustments in the assignments of civil cases to
21   compensate for such reassignment.
22             IT IS SO ORDERED.
23   Dated: October 15, 2020
24                                                     _____________________________________
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27   /head1663.rec

28
                                                        1
